Callahan, J. (dissenting).
I respectfully dissent and vote to affirm. As I view it, there is nothing improper in the police procedure utilized in conducting this investigation. The defendant voluntarily came to the police and related to them details concerning the activities of another whom he accused of committing arson. This lead was then thoroughly checked out and found to be false. Understandably, a request was made for defendant’s return to further verify this tip. Knowing of his intellectual deficiency, he was requested to have a parent present. When advised by the police that the story he gave did not check out, the defendant voluntarily and spontaneously sputtered out "I did, I lied to you.” Are we now to require an investigating officer to give Miranda warnings before saying anything else? This is not the meaning or the intent of any case relied upon by the majority. In my view too strict and narrow interpretation is being placed upon recent decisions.
Simons, J. P., Schnepp and Moule, JJ., concur with Hancock, Jr., J.; Callahan, J., dissents and votes to affirm in an opinion.
Judgment reversed, on the law and facts, and a new trial granted.